Citation Nr: 0410148	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased disability rating greater than 20 
percent for service-connected chondromalacia with osteoarthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1978 until 
December 1983.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued the assignment of a 20 percent disability 
rating for the appellant's service-connected chondromalacia with 
osteoarthritis of the left knee.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veteran's Law Judge in December 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

For purposes of this remand, the Board shall focus on VA's duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  The Board notes that the appellant 
indicated, at his December 2003 hearing before the Board, the 
existence of previously unobtained medical records.  For example, 
the appellant testified that he was receiving ongoing treatment 
for his service-connected left knee disability at the VA 
outpatient facilities in Gainesville, Jacksonville, and St. 
Augustine, Florida.  The appellant also indicated that he was 
scheduled for pre-operative testing and possible "total knee 
replacement" surgery in January 2004.  In addition, the appellant 
testified that he recently filed a claim for disability benefits 
with the Social Security Administration.  The Board notes that 
none of the aforementioned evidence is contained within the claims 
file.  Therefore, the Board remands this case for purposes of 
obtaining all relevant and previously unobtained VA medical 
records and Social Security Administration records.

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a) (2003).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there has 
been a material change in a disability, or if the current rating 
may be incorrect.  Id.

The appellant was previously afforded a VA examination in this 
case.  However, the most recent VA examination was conducted in 
April 2001.  The Board notes that the most recent VA examination 
occurred several years ago and that the evidence of record does 
not reflect the current state of the appellant's disability.  
Therefore, the appellant should be afforded a VA reexamination for 
purposes of ascertaining the current severity of his service-
connected chondromalacia with osteoarthritis of the left knee and 
any effects that such condition has upon his functional abilities.

Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to provide any additional 
relevant medical evidence within his possession.  In addition, the 
appellant should be requested to identify the source(s) of any 
other relevant and previously unobtained medical evidence.

2.  The appellant's most recent VA medical records should be 
obtained from the VA outpatient facilities in Gainesville, 
Jacksonville, and St. Augustine, Florida.  In addition, any pre-
operative testing and/or surgical records as well as the 
appellant's Social Security Administration records should also be 
obtained.  All efforts to obtain these records should be fully 
documented, and the facilities must provide a negative response if 
records are not available.

3.  Upon completion of the aforementioned development, the 
appellant should be scheduled for a VA orthopedic reexamination.  
The examiner should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  The examiner should 
specifically address the following:

What is the range of motion in degrees, functional impairment due 
to pain, weakness, incoordination, fatigability, etc., resulting 
from the appellant's service-connected chondromalacia with 
osteoarthritis of the left knee?  The examiner should also comment 
upon any recurrent subluxation and lateral instability.

All appropriate testing in this regard should be accomplished.  A 
complete rationale for any opinion expressed must be provided.  If 
the examiner cannot answer the above without resorting to 
speculation, then he or she should so state.

4.  Upon completion of the requested development, the appellant's 
claims folder should be reviewed to ensure that all the foregoing 
development has been conducted and is completed in full.  If it is 
determined that any development is incomplete, then appropriate 
corrective action should be taken.

5.  The appellant's claim for an increased rating for his service-
connected chondromalacia with osteoarthritis of the left knee 
should then be reconsidered.  Specific consideration should be 
given to all potentially applicable Diagnostic Codes, including DC 
5003.  38 C.F.R. § 4.71a (2003).  If the benefits sought on appeal 
remain denied, then the appellant and his representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issues currently on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
provides for expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





